     Case 1:19-cr-00610-JGK Document 39 Filed 06/11/21 Page 1 of 2




                                                      Barry Zone
                                                      Partner
                                                      Direct: (212) 554-7864 Fax: (917)
                                                      206-4364

                                              June 11, 2021
SENT VIA ECF
Hon. John G. Koetl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                     Re:    United States v. Aviram Azari
                            1:19 Cr. 00610 (JGK)

Dear Judge Koetl:

       On behalf of my client Aviram Azari, and with the government’s consent,
we would most respectfully request that the conference scheduled for Monday,
June 14, 2021 be rescheduled to a date between July 20th and July 23rd, or to a
date thereafter convenient to the Court. Please accept my apology for the late
request. I felt the submission of this request summarizing the parties’ position
would be more efficient than moving forward with the appearance and detailing
the above to the Court.

        I make this request because after a great deal of time and effort, and a co-
ordinated review of extensive and complex discovery, and after related discus-
sions with Mr. Azari, competently translated from English to Hebrew by Israeli
Counsel, we are in a position to engage in meaningful plea discussions and ne-
gotiations with the Government.

        Accordingly, given all of the above, we would request a month to engage
in what we hope will be fruitful plea discussions. Should there not be a disposi-
tion, we would expect the Court to set a motion schedule at the next conference.

       On behalf of Mr. Azari, we waive speedy trial time based on the reasons
contained within this request and in the interests of justice.

       The Court’s consideration is greatly appreciated.

                                                 Respectfully,

                                                 /s/ Barry S. Zone

                                                 Barry S. Zone
    Case 1:19-cr-00610-JGK Document 39 Filed 06/11/21 Page 2 of 2




cc: AUSA Olga Zverovich
    AUSA Juliana Murry
